 EXPERT ELECTRIC
, INC. 355 NLRB No. 12 
75Expert Electric, Inc. 
and
 Local 3, International 
Brotherhood of Electrica
l Workers, AFLŒCIO. 
Case 29ŒCAŒ28100
 February 18, 2010 
ORDER DENYING PETITION TO REVOKE 
SUBPEONA
 BY CHAIRMAN 
LIEBMAN AND 
MEMBER 
SCHAUMBER This matter is before the Board
1 pursuant to the Em-
ployer™s petition to revoke investigatory subpoena ad 
testificandum A-819744, which was served on the Em-

ployer and its counsel by counsel for the Contempt Liti-
gation and Compliance Branch 
on November 17, 2009.  
On November 24, 2009, the Employer filed a timely peti-
tion to revoke the subpoena.    
The Employer argues, inter 
alia, that the subpoena is 
facially invalid because th
e Board, absent a three-
member quorum:  (1) lacks authority to act, (2) cannot 
delegate its authority to its
 Executive Secretary to issue 
subpoenas, and (3) cannot delegate its authority to the 
General Counsel to initiate contempt proceedings.  We 
find no merit in these procedural arguments.   
The Board™s delegation of its powers to a three-
member group is irrelevant to a determination of whether 
the Board has the authority to issue subpoenas when 

comprised of two members.  Section 11(1) of the Act 
provides that ﬁ[t]he Board, 
or any member thereof
, shall 
upon application of any party to such proceedings, 

forthwith issue to such party subpoenas requiring the 
                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a three-member group, all of the Board™s 
powers in anticipation of the expira
tion of the terms of Members Kir-
sanow and Walsh on December 31, 2007. 
 Pursuant to this delegation, 
Chairman Liebman and Member Schaumber constitute a quorum of the 
three-member group.  As a quorum, they have the authority to issue 
decisions and orders in unfair labor practice and representation cases.  

See Sec. 3(b) of the Act.  See 
Teamsters Local 523 v. NLRB
, 590 F.3d 
849 (10th Cir. 2009); 
Narricot Industries, L.P.
 v. NLRB
, 587 F.3d 654 
(4th Cir. 2009); 
Snell Island SNF LLC
 v. NLRB
, 568 F.3d 410 (2d Cir. 
2009), petition for cert. filed 78 U.
S.L.W. 3130 (U.S. Sept. 11, 2009) 
(No. 09-328);
 New Process Steel v. NLRB
, 564 F.3d 840 (7th Cir. 
2009), cert. granted 130 S.Ct. 488 (2009); 
Northeastern Land Services 
v. NLRB
, 560 F.3d 36 (1st Cir. 2009), petition for cert. filed 78 
U.S.L.W. 3098 (U.S. Aug. 18, 2009) (No. 09-213).  But see
 Laurel 
Baye Healthcare of Lake 
Lanier, Inc. v. NLRB
, 564 F.3d 469 (D.C. Cir. 
2009), petition for cert. filed 78 U.
S.L.W. 3185 (U.S. Sept. 29, 2009) 
(No. 09-377).  
attendance and testimony of witnesses or the production 
of any evidence in such pr
oceeding or investigation 
requested in such application.ﬂ  (Emphasis added).  Thus, 
the plain language of the Ac
t specifically authorizes the 
issuance of the subpoena here.   
Further, the Employer™s ar
gument that the subpoena 
should be revoked because it was issued under the 

direction of the Board™s Exec
utive Secretary, similarly 
fails.  Section 102.31 (a) of the Board™s Rules and 
Regulations provides that 
ﬁ[t]he Executive Secretary 
shall have the authority to sign and issue any such sub-
poenas 
on behalf of the Board or any Member thereof.
ﬂ  (Emphasis added.)  This subsection of the Board™s Rules 
was amended on March 5, 1997.  See 62 FR 9930.   
Finally, the Employer™s ar
gument that the Board™s 
2007 delegation of litigation authority to the General 
Counsel was no longer valid at the time the Board be-
came comprised of two members is also without merit.  

Section 3(d) of the Act grants the General Counsel ﬁfinal 
authority, on behalf of the Board,ﬂ with respect to inves-
tigative functions.  The subpoena was issued as part of an 

investigation
 into possible contempt proceedings, not the 
initiation or prosecution of such proceedings.  The 
Board™s ﬁexclusive authority to institute contempt pro-

ceedings for violations of its orders . . . makes it in effect 
a prosecutor, obliged like other prosecutors to use its 
investigatory powers before instituting a judicial pro-

ceeding . . . .ﬂ  
NLRB v. Interstate Material Corp.
, 930 
F.2d 4, 6 (7th Cir. 1991), citing 
NLRB v. Steinerfilm, 
Inc.
, 702 F.2d 14, 15 (1st Cir. 1983).  Accordingly, we 
find that the issuance of th
e subpoena was entirely proper 
and the Petitioner has failed to raise a meritorious proce-
dural basis for revoking it. 
In addition, we find that the subpoena seeks informa-
tion relevant to the matters under investigation and de-

scribes with sufficient particularity the evidence sought, 
as required by Section 11(1) of the Act and Section 
102.31(b) of the Board™s Rules and Regulations.  Fur-

ther, the Employer has failed to establish any other legal 
basis for revoking the subpoena.  See generally 
NLRB v. North Bay Plumbing, Inc.
, 102 F.3d 1005 (9th Cir. 
1996); 
NLRB v. Carolina Food Processors, Inc.
, 81 F.3d  
507 (4th Cir. 1996).  Accordingly, the petition is denied. 
  